DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.	The disclosure is objected to because of the following informality:  Paragraph [0001] should be updated to include the number of the U.S. Patent granted from United States Patent Application No. 16/008,031.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 4, 5 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2017/0096029 A1; hereinafter “Fujita”; previously cited by Applicant) in view of Machine Design (Machine Design, An Integrated Approach, Third Edition, Robert L. Norton, Prentice Hall, published 2006; hereinafter “Machine”; previously cited by Applicant).
	Regarding claims 1, 12 and 19, Fujita discloses a sprocket support body 16 rotatably mounted on a hub axle 12 of a bicycle rear hub assembly 10, the sprocket support body comprising: at least ten external spline teeth (unlabeled, but partially shown in at least Fig. 1) configured to engage with a bicycle rear sprocket assembly 2 (Fig. 2; paragraph [0084]), each of the at least ten external spline teeth having an external-spline driving surface and an external-spline non-driving surface (the two surfaces of each tooth is shown in Fig. 1; note that teeth having a driving surface and a non-driving surface is inherent in a freewheel structure 30 that engages in one direction and freely spins in the opposite direction; paragraph [0087]), the sprocket support body being free of external spline teeth having another external-spline major diameter that is different from the external-spline major diameter (evident from at least Figs. 1 and 8), wherein at least one of the other teeth of the at least ten external spline teeth is circumferentially symmetric with respect to another reference line extending from the rotational center axis to a circumferential center point of the radially outermost end of the at least one of the other teeth of the at least ten external spline teeth in the radial direction with respect to the rotational center axis as evident from at least Fig. 8, and wherein a hub body 14 of the bicycle rear hub assembly is rotatably mounted on the hub axle about a rotational center axis A1 of the bicycle rear hub assembly.
	Regarding claims 1 and 13-18, although Fujita further implicitly discloses its at least ten external spline teeth having an external-spline major diameter and an external-spline minor diameter wherein the sprocket support body is free of external spline teeth having another external-spline minor diameter that is different from the external-spline minor diameter as evident from at least Figs. 1 and 8, Fujita fails to expressly disclose the dimensions of these diameters.
	Machine, however, teaches the external-spline major and minor diameters being result effective variables based upon other design considerations (e.g., desired spline length, desired pitch diameter, desired whole depth, etc…) as noted on pages 532, 533 and 643-645.  
	From these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the sprocket support body such that the external-spline major diameter is equal to or larger than 29 mm and equal to or smaller than 33 mm while the external-spline minor diameter is equal to or larger than 28 mm and equal to or smaller than 31 mm based upon a number of factors, such as the spline length, pitch diameter, whole depth, materials used to form the sprocket support body and spline teeth, and number and spacing of spline teeth, to ensure that the spline teeth can effectively transmit torque during use of the sprocket support body.
Regarding claim 4, Fujita fails to expressly disclose at least one of the at least ten external spline teeth having an axial spline-tooth length that is equal to or smaller than 27 mm. 
	Machine, however, on page 533, expressly teaches “the spline length l needs to be only as long as is required to develop a combined tooth shear strength equal to the torsional shear strength of the shaft itself”.
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have formed at least one of the at least ten external spline teeth to have an axial spline-tooth length that is equal to or smaller than 27 mm to ensure that the teeth have adequate strength while also minimizing weight of the sprocket support body.
	Regarding claim 5, Fujita fails to expressly disclose a total number of the at least ten external spline teeth ranges from 22 to 24.  
	Machine, however, on page 532, expressly teaches “Standard splines can have from 6 to 50 teeth” for a splined coupling used to transmit torque.  Machine, on page 533, further teaches “many teeth are available to share the load to some degree” and that in actual practice “only 25% of the teeth are actually sharing the load at any one time”.
	From these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the sprocket support body to have from 22 to 24 external spline teeth to ensure that the spline teeth can effectively transmit torque during use of the sprocket support body.
Regarding claims 10 and 11, although Fujita further discloses each of the at least ten external spline teeth includes an external-spline driving surface to receive a driving rotational force from the bicycle rear sprocket assembly during pedaling, the external-spline driving surface includes a radially outermost edge, a radially innermost edge, and a radial length defined from the radially outermost edge to the radially innermost edge as evident from at least Fig. 1, Fujita fails to expressly disclose the total of the radial lengths of the external-spline driving surfaces ranges from 11 mm to 14 mm.  
	Nonetheless, it is clear from Machine, note at least page 533, including the three equations noted thereon, that an increase of the radial length of the external-spline driving surfaces would result in an increase shear area and thus a lower shear stress for a given applied torque.
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have formed the total of the radial lengths of the external-spline driving surfaces ranges from 11 mm to 14 mm to ensure that the teeth can withstand shear stresses applied thereto and effectively transmit torque for its intended use without failing while also minimizing the weight of the sprocket support body.  

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Machine, as applied to claim 1 above, and further in view of Chetta et al. (US 6,587,741 B1; hereinafter “Chetta”; previously cited by Applicant).
	Although Fujita further discloses the external-spline driving surface having a first external-spline-surface angle defined between the external-spline driving surface and a first radial line extending from a rotational center axis A1 of the bicycle rear hub assembly to a radially outermost edge of the external-spline driving surface as evident from at least Fig. 1, Fujita fails to expressly disclose the first external-spline-surface angle being equal to or smaller than 6 degrees.  
	Chetta, however, in lines 47-65 of col. 1, teaches that the external-spline-surface angle (i.e., “pressure angle”) is a result-effective variable in the design of spline teeth.
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have formed the first external-spline-surface angle to be equal to or smaller than 6 degrees to allow the spline teeth to effectively transmit torque when desired during the intended use of the sprocket support body.  

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Machine and Chetta, as applied to claims 1 and 2 above, and further in view of Wang et al. (US 6,958,026 B2; hereinafter “Wang”; previously cited by Applicant).
Although Fujita further discloses the external-spline driving surface having a second external-spline-surface angle defined between the external-spline driving surface and a second radial line extending from a rotational center axis A1 of the bicycle rear hub assembly to a radially outermost edge of the external-spline driving surface as evident from at least Fig. 1, Fujita fails to expressly disclose the first external-spline-surface angle being equal to or smaller than 6 degrees.  
	Wang, however, teaches the first and second external-spline-surface angles are result effective variables based upon a number of factors as indicated in Figs. 3 and 4.
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the sprocket support body so that the second external-spline-surface angle is equal to or smaller than 6 degrees so as to limit wear during freewheeling.

6.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Machine, as applied to claim 1 above, and further in view of Meggiolan (US 7,651,172 B2; previously cited by Applicant).
	Regarding claim 6, Fujita fails to expressly disclose the at least ten external spline teeth having a first external pitch angle and a second external pitch angle different from the first external pitch angle.  
	Meggiolan, however, teaches a sprocket support body 80 that includes external spline teeth having a first external pitch angle and a second external pitch angle different from the first external pitch angle (Fig. 12 clearly shows two distinct external pitch angles).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sprocket support body of Fujita, as modified by Machine, by forming the external spline teeth to have a first external pitch angle and a second external pitch angle different from the first external pitch angle, such as taught by Meggiolan, to provide predictable results for allowing the sprockets to be positioned at predetermined rotational positions with respect to each other on the sprocket support body.
Regarding claims 7-9, as noted previously, Machine, on page 532, expressly teaches “Standard splines can have from 6 to 50 teeth” for a splined coupling used to transmit torque.  Machine, on page 533, further teaches “many teeth are available to share the load to some degree” and that in actual practice “only 25% of the teeth are actually sharing the load at any one time”.
	From these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the sprocket support body to have a first external pitch angle that ranges from 13 degrees to 17 degrees (i.e., 22 to 28 external spline teeth) to ensure that the spline teeth can effectively transmit torque during use of the sprocket support body.
	Further, inasmuch as Meggiolan teaches a tooth with a second external pitch angle different from the first external pitch angle to facilitate the positioning of the sprockets on the sprocket support body at predetermined rotational portions (evident from Fig. 12), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the sprocket support body such that the second external pitch angle ranges from 28 degrees to 32 degrees with the first external pitch angle being half of the second external pitch angle to allow the positioning of the sprockets on the sprocket support body at predetermined rotational portions.

	
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,279,442 B2 in view of Fujita. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 are generic to all that is recited in claims 1-21 of U.S. Patent No. 11,279,442 B2 with the exception of the sprocket support body being free of external spline teeth having another external-spline major diameter that is different from the external-spline major diameter.
Fujita, however, teaches these limitations as noted above in section 3.
It would have been obvious to one having ordinary skill in the art to have modified claims 1-21 of U.S. Patent No. 11,279,442 B2 by forming the sprocket support body to free of external spline teeth having another external-spline major diameter that is different from the external-spline major diameter, such as taught by Fujita, to provide predictable results for facilitating and simplifying the manufacturing of the sprocket support body by ensuring the standardized sizing of the major diameter of the external spline teeth. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617